Conviction is for theft of a calf alleged to have belonged to L. L. Emberlin, punishment being two years' confinement in the penitentiary.
The facts and the questions of law presented are identical in this case with those discussed in No. 11466, Wilson v. State, this day decided, they being companion cases.
The disposition made of the Wilson case and the questions therein decided call for the same action with reference to the present record, and for the same reasons appearing in the opinion in Wilson's case the judgment in the present case is in all things affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.